Citation Nr: 1243883	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for claimed PTSD.

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the RO.

The Veteran testified from the RO via at a videoconference hearing with the undersigned Veterans Law Judge in December 2007; a transcript of the hearing is of record. 

The Board reopened the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD, in April 2008 and remanded the reopened claim to the RO for further development.  

That development having been completed, this matter has been returned to the Board for the purpose of appellate disposition.  

The issue of entitlement to a TDIU rating is being remanded to the RO.


FINDINGS OF FACT

1.  The currently demonstrated major depression is shown as likely as not to have had its clinical onset during the Veteran's period of active service.

2.  In August 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, of his intention to withdraw of the issue of service connection for PTSD from the current appeal.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his psychiatric disability manifested by major depression is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for the withdrawal of the appeal as to the claim of service connection for PTSD by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103  and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.59(b) , when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) Any information and any medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 

The Board finds that the requirements of the VCAA have been met throughout the course of the appeal.  The Veteran has been sent appropriate letters in October 2005, June 2008, and June 2010.  He has therefore been provided with notice of the information and evidence needed to substantiate his claim.  

The Veteran has also been told what evidence VA would be responsible for obtaining and what evidence VA would assist him in obtaining.  He was also advised of the evidence necessary to establish a disability rating or an effective date once service connection is granted. 

With regard to the duty to assist the claimant, under 38 U.S.C.A. § 5103A , VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim. VA has obtained service treatment records, VA records, and private medical records.  

The case was remanded by the Board in April 2008 to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The Veteran was accorded multiple examinations with regard to his psychiatric disability.  

The Board finds the Veteran has an ample opportunity to participate effectively in the processing of his claims by VA.  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.   


Service Connection for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105  (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2011). 

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn his appeal as to the issue of service connection for PTSD and, hence, there remains no allegation of error of fact or law for appellate consideration. 

Accordingly, as the Board not longer has jurisdiction to review the appeal of service connection for PTSD, the appeal to this extent must be dismissed.


Service Connection for a psychiatric disability other than PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability first diagnosed after discharge when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) The existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431   (2006). 

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  In order to establish a secondary service connection claim, the claimant must show: (1) The existence of a current secondary disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).  

A claimant may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or worsened by the already service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a Veteran's nonservice-connected [secondary] condition is proximately due to the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability as seen prior to the aggravation); Libertine v. Brown, 9 Vet. App. 521, 522 (1996). (Additional disability resulting from the aggravation of a nonservice-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a) ).  

If the claimant succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition." 38 C.F.R. § 3.310(a). 

The Board notes that 38 C.F.R. § 3.310 was amended on September 7, 2006, (effective October 10, 2006).  The amendment is to provide prospectively as it is more restrictive; it is not for application in the present claim since the appellant filed his claim prior to the amendment of 38 C.F.R. § 3.310. 

When there is an approximate balance of positive and negative evidence regarding the merits of initial material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Initially, the Board notes that the February 2011 VA examination, and May and July 2011 addenda, in combination, serve to show that the Veteran's current major depression as likely as not was aggravated by the manifestations due to the service-connected headaches.  

Moreover, in a recently received medical statement, a private physician opined that the Veteran had suffered from major depression and secondary substance abuse manifested by a "lifetime of episodic depression marked by extended periods of altered mood, social isolation, occupational dysfunction and profound deterioration" since serving on active duty.  

As such, and considering all evidence of record, the Board finds the evidence to be a sufficient basis to warrant the grant of service connection for major depression.

While the July 2011 VA examination addendum could not identify the extent of aggravation, it was requested that the Veteran be examined further to address this question.    

Accordingly, on this record, the Board finds that the medical evidence is sufficient to show that the current major depression as likely as not had its clinical onset during the Veteran's period of active service.  

In resolving all reasonable doubt in the Veteran's favorable, secondary service connection is warranted.  


ORDER

Service connection for major depression is granted.

The appeal of the claim of service connection for PTSD is dismissed.



REMAND

Now that the Veteran has been granted service connection for major depression, the RO must undertake to determine the current severity of the disability picture.  To extent that this may have a significant impact on the Veteran's claim for a TDIU rating, further action on this matter must be deferred. 

Accordingly, this remaining matter is REMANDED to the RO for the following action: 

After assigning a disability rating for the now service-connected psychiatric disability manifested by depression, and undertaking any indicated development, the RO should readjudicate the claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369  (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


